Citation Nr: 1013366	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-39 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for mental disorder to 
include depression.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1962 to November 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran and his wife provided testimony at an August 2009 
Travel Board hearing before the undersigned at the RO.  A 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before us is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes affording 
the Veteran a VA examination and readjudication of the claim 
for mental disorders other than PTSD, under the facts and 
circumstances of this case.

The Veteran's service treatment records (STRs) do not contain 
any diagnosis of PTSD or other mental disorder, although the 
Board notes that not all of the Veteran's STRs are available.

Following separation from service, the Veteran had a positive 
PTSD screening and was referred to a counselor at the 
Louisville VA Medical Center (VAMC) in May 2005.  The 
counselor, an M.S.N., R.N.C., assessed the Veteran with R/O 
(rule out) PTSD, and alcohol dependence in early remission, 
on Axis I of the DSM-IV diagnosis chart.  

The Veteran then began treating with Dr. D.P.H., a 
psychiatrist, who assessed depression as well as R/O PTSD, 
initially.  However, the doctor later modified his diagnosis 
to PTSD, and wrote in an October 2007 letter that the 
Veteran's symptoms initially appeared to center around his 
depressed mood.  However, as treatment progressed, it became 
more obvious that the depressed mood and earlier attempts at 
self-medication through alcohol were products of PTSD.  
Moreover, Dr. D.P.H. concluded that it was likely that the 
Veteran's PTSD had aggravated his depression, and in turn, 
the depression had complicated his treatment for PTSD.  

In June 2007, a social worker at VA's Dupont Community Based 
Outpatient Clinic (CBOC) noted that the Clinician 
Administered PTSD Scale (CAPS) was positive for PTSD, and 
assessed R/O PTSD and major depression.  

In November 2008, the Veteran was afforded a VA examination 
by a psychologist.  The examiner assessed generalized anxiety 
disorder, dysthymic disorder, and alcohol abuse in sustained 
full remission on Axis I of the DSM-IV diagnosis chart.  The 
examiner opined that the Veteran did not meet criterion B 
(the traumatic event is persistently re-experienced) or 
criterion D (persistent symptoms of increased arousal not 
present before the trauma) of the DSM-IV definition of PTSD.  
The examiner acknowledged that some PTSD symptoms were 
present, but did not consider them to be frequent, severe, or 
clinically significant.  Moreover, the examiner stated that, 
although the Veteran's PTSD symptoms of irritability at work 
and lack of friends may be a function of combat exposure in 
Vietnam; he nevertheless did not meet the full diagnostic 
criteria for PTSD.  Thus, the examiner concluded that the 
Veteran does not have PTSD as a result of combat exposure.  
In addition, the examiner opined that the Veteran's anxiety 
disorder and dysthymic disorder were not caused by or the 
result of combat exposure in Vietnam, but were instead the 
result of post-military stressors and adjustment difficulties 
as well as longstanding personality features.  

The Board recognizes that the previous examinations and the 
RO's adjudications were completed before the issuance of a 
recent precedent decision by the U.S. Court of Appeals for 
Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In that case, the Court held that the scope of a 
service connection claim for a mental disability is not 
restricted to the specific diagnosis alleged by the claimant, 
but includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, the 
reported symptoms, and other information of record.  Here, 
the Veteran has been diagnosed with several other mental 
health disorders, including depression, anxiety disorder, and 
dysthymic disorder, which have not been included in the RO's 
adjudications of the claim. 

Based on the foregoing, the Board finds that an examination 
by a psychiatrist is necessary to confirm whether the Veteran 
has a diagnosis of PTSD which complies with the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (1994) (DSM-IV), as required by 38 
C.F.R. § 4.125(a), and if so, to obtain an opinion as to 
whether the PTSD diagnosis was caused by the Veteran's 
claimed in-service stressors.  Also, in light of Dr. D.P.H.'s 
October 2007 opinion that the Veteran's depression and 
alcohol dependency were aggravated by his PTSD, an opinion 
should be obtained, if it is found that the Veteran has PTSD, 
as to whether his PTSD has caused or aggravated any other 
mental disorders.  Finally, the examiner should opine as to 
whether any of the other mental disorders identified in the 
medical records are related to service. 

To assure the Veteran full due process, and because there are 
indications of psychiatric diagnoses other than PTSD in the 
file, the Board concludes that this matter must be remanded 
for consideration of this claim pursuant to the Clemons 
precedent. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by 
a VA psychiatrist knowledgeable in assessing 
PTSD to determine whether the Veteran has PTSD 
as defined by the criteria in DSM-IV, based 
upon his claimed in-service stressor(s).  Any 
and all studies deemed necessary, including 
psychological examination/testing, should be 
completed.  The claims file, including a copy 
of this Remand, must be made available to the 
examiner for review in conjunction with the 
examination, and the examination report should 
reflect that such review was accomplished.  

a.  The examiner should be requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that the Veteran's claimed in-service 
stressor(s), if accepted as true, was 
(were) sufficient to have caused the 
current psychiatric symptoms.  The 
examiner is also requested to determine 
whether it is at least as likely as not 
that the diagnostic criteria to support 
a diagnosis of PTSD have been satisfied 
by both the in-service stressor(s) and 
the current symptomatology, consistent 
with the American Psychiatric 
Association manual, DSM-IV.

b.  If the Veteran is found to have 
PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressor(s) 
supporting the diagnosis, and the 
current manifestations which distinguish 
that diagnosis from other psychiatric 
disorders.  

c.  If the Veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability), or unlikely 
(i.e., less than a 50/50 probability) 
that any currently diagnosed psychiatric 
disorder is causally related to the 
Veteran's active military service.

d.  In addition, if the Veteran is found 
to have a psychiatric disorder other 
than PTSD, the examiner should address 
the issue of whether it is at least as 
likely as not that any currently 
diagnosed mental disorder was caused or 
aggravated by the Veteran's PTSD, or 
whether such causation or aggravation is 
unlikely (i.e., less than a 50-50 
probability).  The examiner must provide 
an explanation for the opinion reached 
and must address the October 2007 letter 
of Dr. D.P.H.

e.  If any mental disorder in its 
entirety was caused by PTSD, identify 
the cause and, if possible, the 
mechanism by which that occurred.  Or, 
if the mental disorder in its entirety 
was not caused by PTSD, was it 
aggravated or accelerated by the PTSD?  
In other words, did the PTSD cause a 
permanent and greater degree of 
impairment with respect to the mental 
disorder?

f.  If the examiner finds that PTSD 
aggravated the mental disorder, please 
provide the following supporting 
rationale:

i.  Describe the baseline 
manifestations of the mental 
disorder which existed before the 
aggravation occurred;

ii.  Identify the increased 
manifestations of the mental 
disorder which, in the expert's 
opinion, were proximately due to 
the Veteran's PTSD; and

iii.  Explain the medical 
considerations supporting the 
opinion that increased 
manifestations of the mental 
disorder were proximately due to 
the Veteran's PTSD.

g.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

h.  Note:  The term "aggravated" 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.  

i.  If any opinion and supporting 
rationale cannot be provided without 
invoking processes relating to guesses 
or judgment based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

2.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence, and readjudicated in light of the 
holding in Clemons v. Shinseki, supra.  If any 
benefit sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

